The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 06/29/2022 amendment(s) /response(s) in the Application 17/021,667 by LY et al. for “SHARING A PHYSICAL RANDOM ACCESS CHANNEL (PRACH) CONFIGURATION FOR AVOIDING COLLISIONS OF PRACH COMMUNICATIONS”, filed on 11/12/2020. The amendment/response to the claims has been entered: 
Claims 1, 3, 5, 7, 8, 14, 15, 18, 20 and 23 are currently amended. 
Therefore, claims 1-30 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 06/29/2022, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
With respect to independent claims 8 and 23, Applicants Remarks in combination with the claim amendments (i.e. see amendments to claims 8 and 23) distinguishes from the closest prior art of record. Therefore, the rejections have been withdrawn. Please see reasons for allowance below.
With respect to independent claims 1 and 18, Examiner respectfully disagrees that the prior art of KIM and PARK fails to disclose the claims as amended. Particularly, KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the basis of subcarrier spacing (i.e. subcarrier spacing). Furthermore, paragraphs 255-256, teach beam direction and connection information about the RACH resources wherein the beam direction refers to specific CSI-RS. Additionally, paragraph 370 teaches that the base station acquires information about SSBs corresponding to synchronization that the UE intends to acquire on the basis of the RACH resource, wherein the SSBs correspond to selected beams. As such, KIM teaches “the collision avoidance information including subcarrier spacing information indicating a first channel state information resource signal (CSI-RS) resource and beam correspondence information indicating a first synchronization signal block (SSB) identifier”

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US20220007414A1), hereinafter KIM, in view of Park et al. (US202100071152A1), hereinafter PARK.

Regarding claim 1, KIM teaches A method of wireless communication performed by a first base station, comprising: (KIM, paragraphs 17-18, teach a method performed by a base station.)
determining collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment utilizing PRACH configuration or system information.)
the collision avoidance information including subcarrier spacing information indicating a first channel state information resource signal (CSI-RS) resource and beam correspondence information indicating a first synchronization signal block (SSB) identifier; (KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the basis of subcarrier spacing (i.e. subcarrier spacing). Furthermore, paragraphs 255-256, teach beam direction and connection information about the RACH resources wherein the beam direction refers to specific CSI-RS. Additionally, paragraph 370 teaches that the base station acquires information about SSBs corresponding to synchronization that the UE intends to acquire on the basis of the RACH resource, wherein the SSBs correspond to selected beams.)
KIM does not describe and transmitting the collision avoidance information to a second base station.
PARK in the same field endeavor teaches and transmitting the collision avoidance information to a second base station. (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station). Furthermore, paragraphs 341, 349, teach the BWP configuration parameters comprising subcarrier spacing information and beam configuration parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to a second base station. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 2, KIM in view of PARK teaches the method of claim 1, wherein transmitting the collision avoidance information includes transmitting the collision avoidance information to the second base station over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 3, KIM in view of PARK teaches the method of claim 1, wherein the subcarrier spacing information includes a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 5, KIM in view of PARK teaches the method of claim 1, wherein the beam correspondence information includes synchronization signal block (SSB) transmission information. (KIM, paragraphs 370-371, teach the SSBs corresponding to synchronization that the UE intends to acquire on the basis of the RACH resource, wherein the SSBs correspond to selected beams.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 6, KIM in view of PARK teaches the method of claim 1, wherein the beam correspondence information further includes an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. (KIM, paragraph 353 teaches the SSB to RACH RO mapping.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure  the beam correspondence information as further including an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 18, KIM teaches A first base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: (KIM, Fig. 29, paragraphs 361-362, teach a base station 10 comprising processor 11 and memory 12.)
determine collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment.)
the collision avoidance information including subcarrier spacing information and beam correspondence information; (KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the basis of subcarrier spacing (i.e. subcarrier spacing). Furthermore, paragraphs 255-256, teach beam direction and connection information about the RACH resources wherein the beam direction refers to specific CSI-RS. Additionally, paragraph 370 teaches that the base station acquires information about SSBs corresponding to synchronization that the UE intends to acquire on the basis of the RACH resource, wherein the SSBs correspond to selected beams.)
KIM does not describe and transmit the collision avoidance information to a second base station.
PARK in the same field endeavor teaches and transmit the collision avoidance information to a second base station. (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to a second base station. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 19, KIM in view of PARK teaches the first base station of claim 18, wherein the one or more processors, when transmitting the collision avoidance information, are configured to transmit the collision avoidance information to the second base station over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 20, KIM in view of PARK teaches the first base station of claim 18, wherein the subcarrier spacing information indicates a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 21, KIM in view of PARK teaches the first base station of claim 18, wherein the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. (KIM, paragraph 183, teach the preamble sequences associated with root sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 22, KIM in view of PARK teaches the first base station of claim 18, wherein the beam correspondence information further includes an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 370-371, teach the SSBs corresponding to beams selected by measuring.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).   

Allowable Subject Matter
Claims 4, 7-17, 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 06/29/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “indicating a first channel state information resource signal (CSI-RS) resource…indicating a first synchronization signal block (SSB) identifier…wherein determining the PRACH configuration includes selecting one or more of: a different CSI-RS resource than the first CSI-RS resource for the PRACH configuration, or a different SSB identifier than the first SSB identifier for the PRACH configuration” (Claims 8) in combination with the other limitations, have overcome the closest prior art of record. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412